I respectfully dissent from the majority decision.
Section 106(5b)(1) of the Akron City Charter defines a class of persons who are exempt from the residency requirement. On November 7, 1978, the number of those exempt was precisely determinable for all time. The charter is silent as to the effect of resignation and reinstatement. The appellant was a member of that class on the day he resigned. The issue is simply whether he lost membership by resignation and/or could not maintain or regain that status upon reinstatement.
When Hayslip was reinstated, he again became a full-time permanent employee whose employment "began prior to and continued through November 7, 1978." The word "continuous" as used in the charter provision is superfluous to the entire clause. November 7, 1978 is the cut-off date for determining this exempt status. There is no provision for interrupted service. Statutory rules of construction require that laws in derogation of personal liberty be strictly interpreted. Cincinnati v. Alexander (1978), 54 Ohio St.2d 248
[8 O.O.3d 224].
While Hayslip may have lost some seniority rights by virtue of statutory provisions and/or civil service regulations, his service with the city dates from June 6, 1970, by the city's own records. He simply regained or maintained an exempt status that he acquired on November 7, 1978. That status is not detrimental to the rights of any other employee. *Page 168